Citation Nr: 1015958	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-13 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than May 4, 2004 for 
the grant of service connection for aphonia.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to February 
1976.  

This appeal arises from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  A notice of disagreement was documented 
in November 2004, and a statement of the case was issued in 
September 2007.  The matter was subsequently certified to the 
Board on appeal in April 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows service connection for aphonia was granted 
as a residual of the Veteran's service-connected carcinoma of 
the oropharynx in a June 2004 VA rating decision, effective 
May 2004.  It was apparently considered to be a consequence 
or a separately compensable component of the Veteran's 
oropharynx carcinoma, which was service connected in the same 
rating action, effective from September 2002.   

The effective date of an award of compensation is generally 
the date of receipt of the claim or the date entitlement 
arose whichever is the later.  38 C.F.R. § 3.400 (2009).  The 
question raised by the evidence of record is when entitlement 
to service connection for aphonia arose.  

VA records reveal the Veteran had clear understandable speech 
in January 2004.  January 30, 2004 VA records indicate that 
surgery to remove dead mandible and replace it with a fibular 
free flap was scheduled for February 2004.  The first 
diagnosis of loss of speech currently in the claims folder 
appears in the May 4, 2004 VA examination report of the 
Veteran.  The VA treatment records of the Veteran are 
incomplete.  There is a gap in the record between January 30, 
2004 and August 2004.  It appears based on the medical 
history the Veteran's loss of speech occurred after January 
2004 but prior to May 4, 2004.  The implication is that the 
Veteran had surgery for his residuals of carcinoma of the 
oropharynx at VA in February 2004.  

In Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) the United 
States Court of Appeals for Veterans Claims established that 
documents that were in VA's control at the time of a Board 
decision should be considered to be constructively part of 
the record before the Board.  Consequently, any of the 
Veteran's VA records of treatment dated after January 30, 
2004 and prior to May 4, 2004 should be obtained and 
considered.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the 
medical provider/s where he was treated 
for his residuals of carcinoma of the 
oropharynx from January 30, 2004 to May 
4, 2004. Attempt to obtain any medical 
records identified by the Veteran.  In 
addition, request any records of 
treatment of the Veteran at the 
Oklahoma City VA dated from January 30, 
2004 to May 4, 2004.  

2.  Thereafter, the matter should be 
re-adjudicated, and if the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case, and given an opportunity to 
respond before the case is returned to 
the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


